IN THE UNITED STATES DISTRICT COURT Fok” } E C E | V E D
THE MIDDLE DISTRICT OF T NNESSEE
ENNESSEE PR 09 2020

AT NASHVILLE
US CuSTRICT COURT
Mint DIST TENN
Derrick Wilkins
Plaintiff,
Case No: _.
Judge Waverly D. Crenshaw Jr.

CoreCivic, Ine.
WON,

and ~presiding

CoreCivic of Tennessee LLC:

and

)
)
)
)
)
)
)
)
)
)
)
)
Correct Care Solutions LLC: )
)
)
)
)
)
)
)
)
)
)
)
)
)
)

and
Yolanda Pittman;

and
Russell Washburn:

and
Cynthia Pratt;

and
Jacinda Sanders

Defendants.

wu Bs COMPLAINT

Comes now the Plaintiff, Derrick Wilkins, Prose, and for cause of action against the Defendants would

respectfully state as follows:

J INTRODUCTION

Plaintiff, Derrick Wilkins (“Mr. Wilkins”) brings this action because he was the victim of sexual

abuse by a prison guard at the Trousdale Turner C orrectional Center,

Case 3:20-cv-00312 Document1 Filed 04/09/20 Page 1 of 18 PagelD #: 1

 
("Trousdale Turner”). He claims injuries he suiYered there from and for the violations of his civil
rights as guaranteed by the United States Constitution, the Tennessee Constitution, Tennessee
Common Law and Statutes.

Defendant Jacinda Sue Sanders ("Sanders") was a prison guard who engaged in sexual
assault, abuse and harassment of male inmates, ichiding but not limited to Mr. Wilkins, utilizing
her authority as a correctional officer employed by CoreCive. CoreCivic LLC, te force sexual
intercourse, anal intercourse, oral sexual acts, sexual touching, voyeurism, invasion of personal
privacy, demeaning sexual comments and intimidation to deter her victims from reporting such
sexual misconduct, Defendants also include supervisors at Trousdale Tumer and at the highest
levels of Trousdale Turner (“Supervisory Defendants") who maintain policies and practices
which enable female staff to engage in the sexual assault. abuse and harassment of male inmates,
including but not limited te Mr, Wilkins, despite the known and obvious risks associated with
assigning female staff to male prisons and in the face of historical and continued evidence of
sexual misconduct by their female staff. A Prison Rape Elintination Act on-site PREA audit of
CoreCive- Trousdale Turner Correctional Center was conducted July 31-August 1, 2017, with
follow-up visits to the facility on November 27.2017 and February 5, 2018. In the twelve months
preceding the audit and always relevant to this complaint, CoreCive-Trousdale Turner

Correctional Center had received a total of twenty-six PREA complaints, nine of which involved

female staff, broken down as follows:

12 Sexual Abuse (Contact and/or Penetration) Inmate

3 sexual Abuse (Intentional Touching) Inmate

2 Sexual Harassment {nmate

2 Sexual Abuse (Intentional Touching) Staff ¢
2}

Case 3:20-cv-00312 Document1 Filed 04/09/20 Page 2 of 18 PagelD #: 2

 
 

 

whom she had sexual intercourse with to keep from being segregated or being transferred to a

higher level of security where the inmates would be confined to their cells for most of their time.

 

The officer below, Janel Sands, 26 was even caught having sex in bed inside an inmate's
cell. Ms, Sands had a lengthy history of female guard-male prisoner sex dating back to when she

resigned from an Australian jail after being caught smuggling and sleeping with prisoners.

 

4|

Case 3:20-cv-00312 Document1 Filed 04/09/20 Page 3 of 18 PagelD #: 3

 
I Plaintiff. Derrick Wilkins, is a resident of Trousdale County, Tennessee, He is presently,
and always relevant to this complaint, was incarcerated at the Trousdale Turner Correctional at
140 Macon Way, Hartsville, Tennessee.

2 Defendant CoreCivic, Inc., a Maryland corporation, is a publicly traded company on the
New York stock exchange. Through subsidiary entities, it owns and operates prisons throughout
the United States, including the Trousdale Turner Correctional Center (‘Trousdale Turner") in
Trousdale County, Tennessee. CoreCivic, Inc. provides direct oversight, management services,
and budgeting controls to each of its prison facilities, including Trousdale Turner. Additionally,
CoreCivic, Inc. sets policies, customs, and procedures regarding the treatment and care of
inmates that are applicable to all its prison facilities, includmg Trousdale Turner.

3 Defendant CoreCivic of Tennessee, LLC, owns and operates the Trousdale Tumer
Correctional Center under contract with the State of Tennessee and/or Trousdale County,
Tennessee, housing prisoners sentenced to confinement in the Department of Correction. Upon
information and belief, CoreCivic of Tennessee. LLC is owned by CoreCivie Inc.

4 Defendant CoreCivic, Ine, and Defendant CoreCivic of Tennessee, LLC collectively will
be referred fo herein as "CoreCivic”,

5 Because Defendant CoreCivic operates a prison housing individual under confinement by
Tennessee's Departinent of Corrections, it performs a public function traditionally reserved to the
state and is therefore subject to suit under 42 U.S.C § 1983.

6 Defendant CoreCivic always mentioned herein was responsible for the establishment of
policies either formally or by custom and was responsible for the employment, training,

supervision and conduct of the officers and employees of Trousdale Turner.

Case 3:20-cv-00312 Document1 Filed 04/09/20 Page 4 of 18 PagelD #: 4

 
 

1G Upon information and belief, Defendant Cynthia Pratt always relevant herein was Health

Services Administratar at Trousdale Turner as an employee of Defendant CCS. As such, she

was responsible for the administration of health services at Trousdale Furner to inmates

including Derrick Wilkins, including setting policies and customs, ensuring such policies and

customs were being followed, and supervising CoreCivic and CCS employees to ensure inmates

$received proper medical care, She is sued in her official and individual) capacities,

TEL JURISDICTION AND VENUE

Plaintiff re-alleges and incorporates by reference all preceding paragraphs.

J

{2 This is an action for redress for violations of the civil rights laws of the
United States, the Constitution of the State of Tennessee, Tennessee Common
Law as well as Tennessee Statutory Law.

43 This Court has jurisdiction over this action pursuant to Tena, Code Ann. § 16-10-
104,

14 The acts and omissions and the resulting claims in this Complaint accurred at
Trousdale Turner Correctional Center, a facility owned and operated by
CoreCivic and CoreCivic LLC. Venue is proper in this Court pursuant to Tenn.
Code Ann. § 20-4-10]. Because CoreCive headquarters is located at 10 Burton
Hills Blyd, in Nashvilic, Tennessee in the County of Davidson.

TV. STATEMENT OF FACTS
1s Plaintiff re-alleges and incorporates by reference all preceding paragraphs.

& |

Case 3:20-cv-00312 Document1 Filed 04/09/20 Page 5 of 18 PagelD #: 5

 
incidents were subject to an investivation by the Trousdsie County Sherriffs Office, but not
initially.

23.. Instead of being terminated from her employment, officer Sanders was transferred to the
“little building",

24. — Eventually, but not initially, officer Sanders was suspended from her position and was
eventually indicted by a Trousdale County Grand Jury, She is currently due te appear in Court
on October 15, 2018, over a year after the events complained of transpired.

25. According to the indictment, officer Sanders initiated sexual encounters with at least four
other inmates.

26. Based on information and belief and according to the statements made by other
correctional officers, shift leaders, and supervisors, taken from the website listed above, officer
Sanders initiated sexual encounters with inmates beginning in January of 2017, at least 6 months
prior to the cvents faid out in this Complain invalving the Plaintiff, Mr. Wilkins.

27, When rumors surfaced ofthe sexual relationship with inmates by officer Sanders, which
were known to prison officials, Sanders was not disciplined. Rather she was removed to the |
"little building”.

28. Based on information and belief and by Declaration of one other inmate, at least one
sexual encounter with Sunders took place near and/or around the "little building".

29. Officers working in the ‘little building’ can be placed there because of concern of sexual
telations with inmates and to remove them, although not filly, from contact with the inmates

whom supervisory defendants knew that Sanders was having sex with.

7

Case 3:20-cv-00312 Document1 Filed 04/09/20 Page 6 of 18 PagelD #: 6

 
 

4}. Officer Sanders exclaimed "You're going to fuck the shit outta me" “I'm a fucking
nymphe*®

42, Officer Sanders unbuttoned her pants and turned her back blocking the supply closet door
as to prevent Mr. Wilkins from getting out and stated, “pull my hair" “J want all the dick you
got.

43. Officer Sanders said to Derrick “lam going to fuck all of you"

44, Officer Sanders then directed the other inmates to enter the supply closet.

45, The other inmates of C-Building entered the closet.

46. Officer Sanders engaged in oral, vaginal, and or anal sex beginning with the first
inmate(s} to enter the supply closet.

47. Officer Sanders positioned herself to prevent the inmates from escaping the closet as she
did with Mr. Wilkins and engaged in having oral, vaginal and/or anal sex with all the inmate
workers in C-Building.

48. Officer Sanders engaged in oral, vaginal and/ or anal sex with all the inmates whom she
directed out of their cells beginning at 10pm until 4 am.

49. Officer Sanders engaged in oral, vaginal, and/or anal sex with Derrick and each of the
other inmates whom she directed to come out to work.

58. Defendant Jacinda Sanders threatened Mr. Wilkins that “he better nat tells” anyone about
"this" or she would make a report to the parole board to disrupt his chances at parole.

51. Officer Sanders thirst for sexual contact with inmates of C-Building was not quenched
until she had oral, anal, vaginal, sex with the inmates in C-building for six hours.

32, At approximately 4am. officer Sanders directed the inmates whom she had engaged in

sex with to "return to their cells" “it's count lime”

12]. 3:

Case 3:20-cv-00312 Document1 Filed 04/09/20 Page 7 of 18 PagelD #: 7

 
 

 

6J. Trousdale Tuner provides one way for inmates to report abuse or harassment allowing

inmates fo remain anonymous upon request by providing a phone number (“the 453-hoiline")

and address for the Nashville Sexual Assault Center of Nashville, Tennessee to inmates.

62. After “count time" was over and following the sexual abuse by officer Sanders forced

upon him, Mr. Wilkins but the hotline did not work.

63. APREA Audit Report conducted at Trousdale Turner from July 31-August 1, 2017 and

Ist Revisit on November 27, 20)7 confirmed Mr. Wilkins account that the 453-hotline did not

work “without adding a "*" in front of it.
PREA Policy 115.51 (b)
CoreCivic-Trousdale Turner Correctional Center provides af least one way lor inmates to
report abuse or harassment to a public or private entity or office that is not part of
CoreCivie-Trousdale Turner Correctional Center, and that is able to receive and
immediately forward inmate reports of sexual abuse and sexual harassment to agency
officials, allowing the inmate to remain anonymous upon request. The CoreCivic-
Trousdale Turner Correctional Center has provided the phone number and address for the
Nashville Sexual Assault Center of Nashville, Tennessee to the inmates. However,
during the audit it was determined that the 453-hotline number provided did not work
without adding a * before the 453. Therefore. the facility did not meet this part of the
standard and corrective action is required.

64, Following the apprehension of officer Sanders on the above time and date, Assistant

Warden and/or PREA Coordinator Yolanda Pittman confronted Mr. Wilkins.

55, Assistant Warden and/or PREA Coordinator Yolanda Pittman said to Derrick that she

would “put rape charges on him"

66. Upon information and belief, prior to the time that CoreCivic’s Officer Sanders began
forcing Mr. Wilkins to engage in these non-consensual sexual acts, Defendants, CoreCivic,
Washburn and/or Pitman were aware of prior complaints by other male prisoners against female

staff in general at CoreCivic/ Trousdale Turner, which complaints melude. but were not

14]-

Case 3:20-cv-00312 Document1 Filed 04/09/20 Page 8 of 18 PagelD #: 8

 
 

violations of basic privacy rights of Mr, Wilkins by failing to take adequate steps fo deter
violations of Mr, Wilkins rights, including but not limited ta: failing to adequately investigate
allegations ol sexual harassment, assaults and degrading treatment of male prisoners, failing to
provide adequate supervision of staff, failing to adequately discipline staff who violated
Plaintiff's rights and/ or failing to adequately train and screen their staff, including investigators

and supervisory staff.

72. The management and supervisory practices, rules, procedures and acts of the Defendants

were so deficient in their failure to limit the risks of sexual misconduct by female staff against
male prisoners as to constitute deliberate indifference to the safety needs of male prisoners under
their jurisdiction, meluding Plaintiff.

73, The deprivation of constitutional rights alleged in this complaint are the result of official

policies, customs and practices of Defendants and each of them.

74, Assistant Warden and/or PREA Coordinator said ta Derrick that "I have been watching
you and that "I will see that you get 50 years for rape of a correctional officer”.

UX — Derrick was then escorted to the “hole” (Building A-Cell [07)

“1. Derrick was held in the segregation unit from August 26, 2017 until September 12, 2017.

In order to gain release from the “hole “Assistant Warden/PREA Coordinator Yolanda

Pipi
TE

Pitman assured Mr. Wilkins that she did not want fo hear him say later that he had, been involved

in having sexual contact with officer Sanders.
CORECIVIC
SEXUAL ABUSE AND RESPONSE

POLICY 14-2.4 (C)(1)(a}(i) states in part:

AT THIS FACILITY, THE APPLICABLE STATE GR LOCAL LAWS GOVERNING
SEXUAL ABUSE OF PERSONS IN CUSTODY A IS ADDITION TO PREA ARE:

16 |

Case 3:20-cv-00312 Document1 Filed 04/09/20 Page 9 of 18 PagelD #: 9

 
 

84, Officer Sanders, Warden Washburn, Assistant Warden and/or PREA Coordinator
Yolanda Pittman and Defendant Pratt, failed to adhere to and/or promulgate and/or ensure the

directives within policies, procedures, mandating Employee(s) and Offenders interaction policies

and procedures which reads in part:
POLICY AUTHORITY: #305,03-
Interaction between employees and offenders shall he of'a professional nature only, All Officers
shall be treated equally ina hon-discriminatory manner

85, The above-mentioned Defendant(s} Officer Sanders. Warden Washburn, Assistant

Warden and/or PREA Coordinator Yolanda Pitman failed to ensure the directives within policies

procedure mandating PREA screening, classification, education and monitoring policies and

procedures which reads in part:
POLICY AUTHORITY # 503.06
It is the policy of TDOC to provide a safe, humane and appropriately secure environment free
trom heat of sexual abuse and sexual harassment for all inmates by maintaining o program of
prevention, detection, response, investigation and tracking off all alleged and substantiated sexual
assault(s). TDOC HAS A ZERO TOLDERANCE FOR INCIDENCES OF SEXUAL ABUSE
AND SEXUAL HARASSMENT WITHIN IT'S FACILITIES.
86. The above-mentioned Defendants Officer Sanders, Corel Care Solutions, Administrative
and Assistant Warden Yolanda Pittman, Defendant Pratt, failed to adhere to and ensure the
directives within policies, procedures which mandated “medical, mental health, victim advocacy,

and comununity support services” for PREA victims which reads in part:

POLICY AUTHORITY # 502.06.3
itis the policy of the TDOC to provide appropriate medical and or menta) health, victim advocacy and

community support services in accordance with the Prison Rape Elimiuation Act of 2003,

16 }

Case 3:20-cv-00312 Document 1 Filed 04/09/20 Page 10 of 18 PagelD #: 10

 
 

VE SUPERVISORY DEFENDANTS KNOW THAT MALE PRISONERS ARE AT
SUBSTANTIAL RISK OF SEXUAL MESCONDUCT BY TROUSDALE-TURNER FEMAL

STAVE BUT FAIL TOTARE NECE

 

 

96. Due to the coercive nature of a prison setting, male prisoners cannot consent to sexual
activity with correctional staff. This incapacity to consent is recognized by T.C.A §§ 41-21-2414,
97, CoreCivie / Trousdale Turner Correctional Staff subject male prisoners to recurrent and
ongoing acts of sexual misconduct. These include forcible rape, sexual intercourse, anal
intercourse, oral sexual acts, sexual touching, voyeurism, invasion of personal privacy,
demeaning sexual comments, and intimidation to deter mate prisoners from reporting such
sexual misconduct,

98. Supervisory defendants are responsible for the care, custody and control of male
prisoners at the Trousdale Turner Correctional Center, and, through their acts and omissions,
supervisory defendants perpetuate the sexual harassment and abuse of male prisoners.

99. Supervisory defendants know that by assigning female staff to male prisons they place
male prisoners at substantial risk of experiencing sexual misconduct: that sexual misconduct by
female staff is ongoing and recurrent; that victims of sexual abuse or harassment in a correctional
setting are unlikely to come forward with complaints of such misconduct; and that defendants’
policies and practices are grossly inadequate.

100. Supervisory defendants are aware of the substantial risk of sexual misconduct by female
staff upon male prisoners given CoreCivic’s actual experience with the Trousdale Turner
Correctional Center, On information and belief, many of the complaints of sexual misconduct at

the Trousdale Turner Correctional Facility result in criminal prosecution (see above).

20 |

om -~Case 3:20-cv-00312 Document 1 Filed 04/09/20 Page 11 of 18 PagelD #: 11

 
 

109. Supervisory defendants fhil to ensure the training of staff to prevent sexual misconduct

by female staff.

110. Upon information and belief, supervisory defendants have failed to enact adequate rules
and policies to protect male prisoners from sexual innuendoes, vulgarity, degrading sexual
comments, and propositioning and to enforce those rules and policies that exist. For example,
female staff are not disciplined for violating these rules. As a result, such behavior by staff is
commonplace, resulting in a hostile and sexualized atmosphere in which sexual harassment and
abuse of male prisoners by female Correctional Staff is more likely to occur,

Ii}. Female Officers engaging in sexual misconduct with male inmates leave their assigned
posts, allow inmates into area where inmates are not permitted, and engage in obvious behavior
that is suggestive of appropriate relationships. Supervisory defendants have failed to take
enough action when such activities are observed or to enforce policies intended to identify.
address and prahibit these activities.

112. Supervisory defendants often permit female officers and staff unfettered access to private,
unmonitored areas such as kitchen store rooms, storage closets, slop sink areas, and laundry
areas where sexual abuse of male prisoners is more easily accomplished.

113. Supervisory defendants fail to increase the supervision of female correctional staff about
whom they have received complaints of sexual misconduct by male prisoners, Such staff are still
permitted unmonitored contact with male prisoners, often still with virtually unfettered access to
ptivate unimonifored areas without additional staff being assigned to observe their actions.

VAL SUPERVISORY DEFENDANTS SYSTEM FOR REPORTING AND INVESTIGATING
COMPLAINTS OF SEXUAL MISCONDUCT IS GROSSLY INADEQUATE,

114. Supervisory defendants’ system for the reporting and investigation of sexual misconduct

i8 grossly inadequate to prevent and remedy ongoing sexual misconduct because it relies almost

22 |

Case 3:20-cv-00312 Document 1 Filed 04/09/20 Page 12 of 18 PagelD #: 12

 
 

misconduct in a confidential manner, the perpetrators of misconduct or their colleagues learn of

the investigations and inflict harassment or retaliation upon male prisoners. When staff promise

confidentiality ta male prisoners, they often violate their commitment.

2k. Supervisory defendants fail to take steps enough to protect male prisoners who complain
of experiencing sexual misconduct by female staff from retaliation or intimidation. These males
often remain the same prison and can even remain in the same housing area as the perpetrator of

the misconduct,

122. Pursuant to supervisory defendants’ policies and/or practices, male prisoners who

complain of sexual misconduct by staff or who are questioned during an investigation are often
questioned in a hostile, demeaning and threatening manner.

123. Supervisory defendants‘ policies and/or practices threat complaints by male prisoners of
sexual misconduct by staff in a systematically biased fashion. An allegation of sexual
misconduct based exclusively or primarily on a statement of a male prisoner will not be given
eredence, will not be found to be substantiated, and will not result in any action being taken
against the staff person, even if credible and even if supported by other witnesses.

\24. Supervisory defendants' investigations do not give adequate weight to indicia of scxual
misconduct short of physical evidence. Such indicia include staff persons being seen out of
place, staff persons allowing inmates into areas where inmates are not permitted: staff persons
engaging in behavior suggestive of an inappropriate relationship; and staff giving contradictory
statements ta investigators.

125, Supervisory defendants; investigators fail to give adequate weight to the credibility of

witnesses, Upon information and belief, the investigator assigned to a complaint of sexual

24 |

Case 3:20-cv-00312 Document 1 Filed 04/09/20 Page 13 of 18 PagelD #: 13

 
in their cells 23 hours a day and being deprived of their personal property and most prison
privileges. Alternatively, they may be placed in administrative segregation under similarly harsh

and restrictive conditions. Either placement means the loss of participation in all program and

job assignments, as well as drug and alcohol treatment. Alternatively, they may be placed in

protective custody, with severe restrictions on both out-of-cell time, movement within the
prisons, while the perpetrator is permitted to continue working in the same assignment. These
transfers may disrupt contact with children and family, and participation in program and job
assignments. Because disciplinary history, placement in administrative segregation and program
and job assignments are considered by the merits board and parole board, a male prisoner at
Trousdale Turner who complains about sexual misconduct risks lengthening his incarceration.
130. Supervisory defendants do not consistently conduct investigations into claims of sexual
harassment and abuse in a prompt manner, potentially subjecting both the male prisoner who has
complained and the other male prisoners to continued abuse. Once a male prisoner notifies
defendants that he has been subjected to abuse. weeks can pass before an investigation is begun.
Once it is begun, even when unambiguous proof of misconduct is offered, action may not be
promptly taken against staff.
IX, SUPERVISORY DEFENDATS FAILE TO PROVIDE NECESSARY OR ADEQUATE

MENTAL HEALTH TREATMENT TO. MALE PRISONERS WHO COMPLAIN OF SEXUAL

MISCONDUCT BY CORECIVC/TROUSDALE TURNER CORRECTIONAL CENTER

STAFF
131.  CoreCivic/ Trousdale Turner Correctional Center staff has failed to provide minimally

adequate mental health care of male prisoners who come forward to complain about sexual

misconduct by staff.

132. Male prisoners who are subjected to sexual harassment or abuse by female staff

experience harmful consequences and require appropriate mental health care. Males with a

26]

Case 3:20-cv-00312 Document1 Filed 04/09/20 Page 14 of 18 PagelD #: 14

 
 

138. While the plaintiff was in her custody, care and control, defendant Jacinda Sanders
engaged in sexual contact with an inmate with the plaintiff soainst his will and without his
consent in a sexual manner in violation of Tenn. Code Ann. 09 16- 408, thereby inflicting rape
on the plaintiifin violation of Tenn. Code Ana. 39-13-503, and causing him damages
139, Asa direct and proximate result of defendant Jacinda Sanders aforesaid acts and conduct
and the injuries resulting there from, Mr. Wilkins sustained physical injury and mental pain and
suffering.

THIRD CAUSE OF ACTION

Neulipence

{Against all Defendants)

140. Plaintiff repeats and re-alleges the allegations contained in paragraphs | through 139
hereof, as if fully set forth herein,

i141. Defendants CoreCivic, Washburn, Pitman and Pratt negligently supervised. and retained
Sanders, as well as other prison employees, fater u/ict by (a) failing to care for and ensure the
safety of Plaintiff while at Trousdale Turner Correctional Center {b) failing to properly train,
supervise, discipline, retain and or discharge their employees / agents and/or representatives: (c)
placing female officers in supervisory positions over every aspect of the plaintiff's confinement
where they were in pasitions of authority and could use that authority to harass, intimidate and
coerce said male inmates such as Mr. Wilkins into unwanted sexual assaults; and (d) were
otherwise negligent in their care and treatment of Plaintiff. As a direct and proximate result Mr,
Wilkins has sustained general and special damages.

142. The injurtes alleged in this cause of action are the direct result of official policy, custom

and practices of Defendants and each of them is individually and/ or jointly and severally Hable

28 |

Case 3:20-cv-00312 Document 1 Filed 04/09/20 Page 15 of 18 PagelD #: 15

 
 

149. To plaintiff for his physical injury, emotional distress and other compensatory and
punitive damages caused thereby.
150. Defendants owed a duty to Mr. Wilkins to exercise reasonable care in holding,
incarcerating and guarding Plaintiff, which duty was breached by each of these defendants,
thereby directly causing the Plaintiff loss and damage, including physical injury and mental pain.
151. Asa direct and proximate result of the negligence of the defendants, and the injuries the
Plaintiff sustained, the Plaintiff is entitled to damages.

FIFTH CAUSE OF ACTION

NEGLIGENT RETENTION AND SUPERVISION
(Against Russell Washburn CoreCivic, Inc. and Jacinda Sanders)

152. Plaintiff realleges and incorporates as if fully stated herein each allegation contained
above and incorporates the same herein by this reference as though set forth in full.

153. Defendant Russell Washburn has a duty to retain employees who are fit and competent,
to supervise his employees, and to implement measures to protect third persons from the
predictable and foreseeable risks posed by his employees.

154. Defendant Washburn knew, or in the exercise of reasonable diligence, should have
known, that the Plaintiff's supervisory guards were incompetent and unfit to perform the duties
for which they were employed, and that undue risks to persons such as Plaintiff would result by
way of their inappropriate conduct. The conduct of Plaintiff's supervisors occurred in their
capacity as employees of Defendant CoreCivic Inc. and/or Russell Washburn and was done for
the benefit of their own pleasure acting with impunity.

155. Defendant CoreCivic Inc. and Russell Washburn were negligent by breaching the duty of

care by retaining and failing to supervise Plaintiff's supervisory correctional officers, who had

31

Case 3:20-cv-00312 Document 1 Filed 04/09/20 Page 16 of 18 PagelD #: 16

 
 

        
  

  

Pee Derrick Wilkins )
e HCCE/ TDOC # 552915

2520 Union Springs Road oceans pr ome
P.O, Box 549 , _ 12a ia
Whiteville Tn. 38075-0549 [FOREVER L USA. roneven /luse

iPoa

{Forty “ee is i
. JER ‘USA, FoREVER/ USA |
‘ : be flowers :

eee

 

 

fous ltcvabel SMa meiner en oe a a ami

 

~ ee

Chief Deputy Clerk, Vicki Kinkade
Broadway Rm 800 U.S. Cthse
Nashville TN. 37203-0909

 

US Bi ay PENN
mid BIS}

    

 

Ore. Ma, ~
On Pee? Cy, -
u oS o
Boing rar git
Say gilt,
4a

 

 

 

 

 

PE Te TTT ETT eo
eT eet a

 

Case 3:20-cv-00312 Document 1 Filed 04/09/20 Page 17 of 18 PagelD #: 17

 
(Serre erry a cite gare

 

 

 

 

 

 

 

Case 3:20-cv-00312 Document 1 Filed 04/09/20 Page 18 of 18 PagelD #: 18

 

 

 

 
